UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53524 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 74-3184267 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 800 North Magnolia Ave., Suite 105, Orlando, FL (Address of principal executive offices) (Zip Code) (407) 843-3344 (Registrant's Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Checkwhether the issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No The number of shares outstanding of the issuer's common stock, par value $.001 per share, was 93,300,730 as of May 13, 2011. Diversified Global Holdings Group, Inc. Index Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 (Unaudited) 2 Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 3 Consolidated Statement of Stockholders' Equityfor the Period Ended March 31, 2011 (Unaudited) 4 Consolidated Statement of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5-6 Notes to Unaudited Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial 22 Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 6. Exhibits. 32 32 Signatures PART I—FINANCIAL INFORMATION Item 1.Financial Statements. Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ending December 31, 2010. The results of operations for the three months ended March 31, 2011 and 2010 are not necessarily indicative of the results for the entire fiscal year or for any other period. 1 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable-net of allowance of $14,000 and $39,000, respectively Notes receivable - related parties Inventories Other current assets Total Current Assets Property and equipment-net Goodwill Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $ Accounts payable and accrued expenses Customer advances Advances from related parties Deferred revenue Income taxes payable Total Current Liabilities Long-term Liabilities: Long-term debt-less current portion above Advances from related parties Total Long-term Liabilities Total Liabilities Commitments & Contingencies - - Stockholders' Equity: Common Stock, $.001 par value; authorized 500,000,000 shares: 87,300,730 and 87,294,801 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements 2 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Net sales: Revenue (net of return and allowances) $ $ Cost and expenses: Cost of sales General and administrative Income from operations Other income (expense): Other income Interest expense ) Earnings before provision for income taxes Provision for income taxes Net earnings $ $ Earnings per common share - basic $ $ Weighted average number of common shares outstanding - basic Earnings per common share - diluted $ $ Weighted average number of common shares outstanding - diluted See notes to unaudited consolidated financial statements 3 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) Additional Retained Accumulated Common Stock Paid-in Earnings Other Comprehensive Comprehensive Shares Amount Capital (Deficit) Income (Loss) Income (Loss) Total Balance, January 1, 2010 $ $ $ ) $ ) $ Common shares returned to treasury ) ) Issuance of common shares for acquisitions Sale of common stock 26 Allocation of warrants in connection with sale of common stock Foreign currency adjustment $ Net income Comprehensive income $ Balance, December 31, 2010 Common stock issued for services 3 Sale of common stock 3 Allocation of warrants in connection with sale of common stock Foreign currency adjustment $ Net income Comprehensive income $ Balance, March 31, 2011 $ See notes to unaudited consolidated financial statements 4 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Non-cash compensation - Changes in operating assets and liabilities ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Repayments on note receivable Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on debt ) ) Proceeds from loans - Proceeds from advances from related parties Repayments to related parties ) - Proceeds from sale of common stock - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net increase in cash and cash equivalents ) Cash and cash equivalents-beginning of period Cash and cash equivalents-end of period $ $ See notes to unaudited consolidated financial statements 5 DIVERSIFIED GLOBAL HOLDINGS GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) For the Three Months Ended March 31, Supplementary Information: Cash paid during the year for: Interest $ $ Income taxes $
